Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-7 drawn to method of configuring an antenna that includes a plurality of arrays of radiating elements and a plurality of RET units, where each RET unit is associated with a respective group of one or more of the arrays of radiating elements, the method comprising: for each array of radiating elements in a subset that includes at least one of the arrays of radiating elements, setting an output of the RET unit associated with the array of radiating elements to a position that corresponds to a pre-selected electronic downtilt for the array of radiating elements; loading a first RET unit configuration file into a memory of the antenna, where the first RET unit configuration file does not include configuration data for the RET units associated with the arrays of radiating elements that are included in the subset; and providing a second RET unit configuration file that includes configuration data for all of the RET units, including the RET unit(s) associated with the arrays of radiating elements that are part of the subset.

Group II, claim(s) 8-10 drawn to method of configuring an antenna that includes a plurality of arrays of radiating elements and a plurality of RET units, where each RET unit is associated with a respective group of one or more of the arrays of radiating elements, the method comprising: loading a first RET unit configuration file into a memory of the antenna, where the first RET unit configuration file includes configuration data for all of the RET units; for each array of radiating elements in a subset that includes at least one of the arrays of radiating elements, setting an output of the RET unit associated with the array of radiating elements to a position that corresponds to a pre-selected electronic downtilt for the array of radiating elements; and for each array of radiating elements in the subset, assigning the RET unit associated with the array of radiating elements to a bus that either does not exist or that is not accessible to an operator of the antenna.

Group III, claim(s) 11-15 drawn to method of configuring an antenna that includes a plurality of arrays of radiating elements and a plurality of RET units, where each RET unit is associated with a respective group of one or more of the arrays of radiating elements, the method comprising: loading a first RET unit configuration file into a memory of the antenna, where the first RET unit configuration file includes, for each array of radiating elements in a first subset of the arrays of radiating elements, values that specify positions for an output of the RET unit associated with the array of radiating elements that correspond to different amounts of electronic downtilt, where each value is substantially the same so that the array of radiating elements will operate substantially as a fixed downtilt array of radiating elements.

Group IV, claim(s) 16 drawn to method of configuring the remote electronic tilt ("RET") units on a base station antenna, the method comprising: installing an antenna that includes a plurality of arrays of radiating elements that each include an associated RET unit, wherein each of the arrays of radiating elements in a subset of at least one of the arrays of radiating elements is initially to be operated as a fixed downtilt array of radiating elements, wherein for each array of radiating elements in the subset of at least one of the arrays of radiating elements, an output member of the RET unit associated with the array of radiating elements is set to a pre-selected position corresponding to a pre-selected electronic downtilt for the array of radiating elements, and wherein a first RET unit configuration file that does not recognize the arrays of radiating elements included in the subset of at least one of the arrays of radiating elements is stored in a memory of the base station antenna; and thereafter loading a second RET unit configuration file that recognizes the arrays of radiating elements included in the subset of at least one of the arrays of radiating elements.

Inventions Groups I-IV are directed to different structure with different specific embodiment as shown in Figures 4-6.  They have a materially different design as shown in the claims and require a different search strategies.  Therefore, it is a burden if restriction were not required.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to two different distinct embodiments and structure for different functions and purpose that can have a materially different design and function as shown.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and therefore it is a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631